DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims priority to Foreign Application CN No. 201811224764.3, filed 10/19/2018.

Information Disclosure Statement
The IDSs submitted on 9/9/2021 has been considered. 

Status of Claims
Applicant’s amended claims, filed 3/10/2022, have been entered. Claims 1, 2, 5-9, 12-16, 19, and 20 have been amended. Claims 3, 4, 10, 11, 17, 18, and 21-23 were previously canceled. Claims 1, 2, 5-9, 12-16, 19, and 20 are currently pending in this application and have been examined.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-9, 12-16, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1, 2, 5-9, 12-16, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 1, 2, and 5-7 are directed to processes, claims 8, 9, and 12-14 are directed to systems, and claims 15, 16, 19, and 20 are directed to manufactures (see MPEP 2106.03). Claims 1, 8, and 15 are parallel in nature, therefore, the analysis will use claim 1 as a representative claim. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 1 (representative) recites the abstract idea of “communicating order information between an account that placed the order and a recipient account where the account that placed the order and the recipient account correspond to different accounts.”
Specifically, claim 1 (representative) recites “an order prompting method…the method comprising: acquiring… account information of an account that placed an order and recipient information of the order, after the order is placed…; determining… a recipient account corresponding to the recipient information by performing searches based on the recipient information, in response to a determination that the account information of the account that placed the order and the recipient information correspond to different accounts; acquiring… order information of the order after the order is placed, wherein the order information includes at least logistics information of a merchandise in the 
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, claims 1, 8, and 15 recite the abstract idea of “communicating order information between an account that placed the order and a recipient account where the account that placed the order and the recipient account correspond to different accounts”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract ideas recited in claims 1, 8, and 10 are certain methods of organizing human activity because the methods/systems/manufactures enable a user who placed an order to communicate the order information to a different user who is the recipient of the order. Transmitting and receiving order information is a commercial or legal interaction because it is an advertising, marketing or sales activities or behaviors. Thus, claims 1, 8, and 15 recite abstract ideas.
a server, a first terminal, a second terminal, a wireless communication network, an online shopping application, a terminal logging into the account placing the order, a terminal logging into the recipient account, a broadcasting or point-point transmission, an order prompting device, a processor, a memory for storing instructions, and a non-transitory computer-readable storage medium having stored therein computer instructions. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. These descriptions of a server, terminals, a wireless communication network, an online shopping application, a broadcasting or point-point transmission, an order prompting device, a processor, a memory for storing instructions, and a non-transitory computer-readable storage medium having stored therein computer instructions demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1, 8, and 15 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the 
Dependent claim(s) 2, 5-7, 9, 12-14, 16, 19, and 20 do not aid in the eligibility of independent claims 1, 8, and 15 as they merely act to provide further embellishments of the abstract idea recited in claims 1, 8, and 15. Accordingly, claim(s) 2, 5-7, 9, 12-14, 16, 19, and 20 is/are ineligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9, 12-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frost et al. (US 2015/0348185 A1 [previously recited]).

Regarding claim 1, Frost et al., hereinafter Frost, discloses an order prompting method performed by a server, the server communicating with a first terminal and a second terminal via a wireless communication network (abstract), the method comprising: 
	acquiring, by the server, account information of an account that placed an order and recipient information of the order (Figs. 1A-1C; ¶0142 [system 200 determines 614 whether a family account is associated with the account ID of the child family member, and further determines 616 whether there a real-time purchase approval process is enabled] and ¶0145 in view of ¶0117 [purchase account is comparable to recipient information] and ¶0119 [child account is comparable to account that placed an order]), after the order is placed by the first terminal (Fig. 7.1; ¶0140 [the child family member can make a selection to purchase content item via purchase link 702, as illustrated for example on screen 701 in FIG. 7.1; Examiner notes an order is “placed” once the “purchase” button is selected]); 
determining, by the server, a recipient account corresponding to the recipient information by performing searches based on the recipient information, in response to a determination that the account information of the account that placed the order and the recipient information correspond to different accounts (Figs. 1A-1C; ¶0042 [system 200 determines 614 whether a family account is associated with the account ID of the child family member, and further determines 616 whether there a real-time purchase approval process is enabled] and ¶0145 [the system 200 determines 622 from the family account the account IDs and/or email address of all other family members (e.g., the family organizer and other adult family members) who can approve the purchase]); 
	acquiring, by the server, order information of the order after the order is placed, wherein the order information includes at least logistics information of a merchandise in the order (Figs. 7.1-7.5; ¶¶0143-0148; Examiner notes the details of the content item is comparable to order information of a merchandise in the order and downloading the content item by the download server to the user’s computing device is comparable to logistics information); 
	transmitting, by the server via the wireless communication network, an order information selection request message to the first terminal, to instruct the first terminal to prompt its user to select the order information by displaying at least one of a prompt text or a prompt image in a corresponding online shopping application, the first terminal being a terminal that is logged in to the account that placed the order (Figs. 1A-1C, Fig. 7.2; ¶0143 [the system 200 transmits 618 a notification to the child family member's computing device 100B indicating the requirement for the purchase approval. The child family member's computing device 100B displays 619 a screen or window indicating that an adult family member is required to approve the purchase of the requested item and prompting the child family member to indicate via a link 704 whether to request such approval, for example from the family organizer or other designated adult family member or decline] in view of ¶0031 [online shopping application] and ¶0035 [computer terminal]);
receiving, by the server via the wireless communication network, an order information selection confirmation instruction from the first terminal and determining selected order information according to the order information selection confirmation instruction (Fig. 7.2, Fig. 7.3; ¶0143 [Following selection of Yes link 706, the user's computing device 100B transmits to the system 200 an indication that the child family member agrees to have an adult family member approve the purchase]); and 
	transmitting, by the server via the wireless communication network, an order-placed prompt instruction and order information to the second terminal, wherein the second terminal is a terminal that is logged in to the recipient account, and wherein the order-placed prompt instruction is transmitted by one of broadcasting or point-point transmission, and configured to instruct the second terminal to prompt that the order has been placed and to display the order information (Fig. 1A-1C and 7.4-7.5; ¶¶0145-0147 [The system 200 transmits 624 a message to the computing devices 100 of each of these other family members indicating that approval for a purchase is required… family sharing module 152 on each adult family member's computing device 100 receives this message and displays 626 a screen or a banner indicating that the adult family member's approval is required, such as screen 707 illustrated in FIG. 7.4… the system 200 transmits to the adult family member's computing device 100 the details of the content item that is to purchased, which information is displayed 630 by the computing device, so that the adult family member has sufficient information about the content item, for example as illustrated by screen 709 in FIG. 7.5] in view of ¶0031 [online shopping application], ¶0035 [computer terminal], and ¶0112 [transmission of information between computing devices via a network using packets is comparable to transmitting by broadcasting or point-point transmission]).

Regarding claim 2, Frost discloses the order prompting method of claim 1, Frost discloses further comprising: 
transmitting, via the wireless communication network, an order prompt sharing request message to the first terminal, to instruct the first terminal to prompt its user to input a prompt confirmation instruction, after it is determined that the account information of the account that placed the order and the recipient information correspond to different accounts and prior to transmitting the order-placed prompt instruction (Figs. 1A-1C, Fig. 7.2; ¶0143 [the system 200 transmits 618 a notification to the child family member's computing device 100B indicating the requirement for the purchase approval. The child family member's computing device 100B displays 619 a screen or window indicating that an adult family member is required to approve the purchase of the requested item and prompting the child family member to indicate via a link 704 whether to request such approval, for example from the family organizer or other designated adult family member or decline] in view of ¶0031 [online shopping application] and ¶0035 [computer terminal]), 
	wherein transmitting the order-placed prompt instruction comprises: 
	receiving, via the wireless communication network, the prompt confirmation instruction from the first terminal (Fig. 7.2, Fig. 7.3; ¶0143 [Following selection of Yes link 706, the user's computing device 100B transmits to the system 200 an indication that the child family member agrees to have an adult family member approve the purchase]), and transmitting, via the wireless communication network, the order-placed prompt instruction to the second terminal in response to the prompt confirmation instruction (Fig. 1A-1C and 7.4-7.5; ¶¶0145-0147 [The system 200 transmits 624 a message to the computing devices 100 of each of these other family members indicating that approval for a purchase is required… family sharing module 152 on each adult family member's computing device 100 receives this message and displays 626 a screen or a banner indicating that the adult family member's approval is required, such as screen 707 illustrated in FIG. 7.4… the system 200 transmits to the adult family member's computing device 100 the details of the content item that is to purchased, which information is displayed 630 by the computing device, so that the adult family member has sufficient 

Regarding claim 5, Frost discloses the order prompting method of claim 1, Frost further discloses wherein the account information of the account that placed the order comprises a communication mode of a user that placed the order, and the recipient information comprises a communication mode of a recipient of the order (¶0115 [user’s email address and account ID] and ¶0120 [child account ID and email] in view of ¶¶0129-0130 and ¶0145).

Regarding claim 6, Frost discloses the order prompting method of claim 1, Frost further discloses wherein the account information of the account that placed the order comprises an address of a user that placed the order, and the recipient information comprises an address a recipient of the order (¶0115 [user’s email address and account ID] and ¶0120 [child account ID and email] in view of ¶¶0129-0130 and ¶0145).

Regarding claim 7, Frost discloses the order prompting method of claim 1, Frost further discloses wherein the account information of the account that placed the order comprises a payment account of a user that placed the order, and the recipient information comprises a payment account of the recipient of the order (¶¶0116-0118 in view of ¶¶0148-0149 [purchase account associated with the family account]).

Regarding claims 8, 9, and 12-14, the claim discloses substantially the same limitations, as claims 1, 2, and 5-7, except claims 1, 2, and 5-7 are directed to a processes while claims 8, 9, and 12-14 are directed to machines. The added elements of “an order prompting device” operating as “a server, the server 

Regarding claims 15, 16, 19, and 20, the claim discloses substantially the same limitations, as claims 1, 2, and 5 and 6, except claims 1, 2, 5, and 6 are directed to a processes while claims 15, 16, 19, and 20 are directed to manufactures. The added elements of “non-transitory computer-readable storage medium having stored therein computer instructions that, when executed by a processor of a server… the server communicating with a first terminal and a second terminal via a wireless communication network” are also disclosed by Frost (Figs. 1A-1C; ¶¶0029-0115; claims 24, 25). Therefore, claims 15, 16, 19, and 20 are rejected for the same rational over the prior art.

Response to Arguments
Applicant’s arguments filed 3/10/2022, with respect to the previous 35 USC §112 rejections have been fully considered and are persuasive in view of the currently amended claims. Accordingly the previous 35 USC §112 rejections are withdrawn. 
Applicant’s arguments filed 3/10/2022, with respect to the 35 USC §101 rejections have been fully considered but they are not persuasive. 
Applicant argues the amended claims do not recite a judicial exception (i.e., an abstract idea). Examiner respectfully disagrees. According to the 2019 PEG, the question of whether a claim is “directed to” a judicial exception in Step 2A is now evaluated using a two-prong inquiry. Prong One asks if the claim “recites” an abstract idea, law of nature, or natural phenomenon. Under that prong, the mere inclusion of a judicial exception such as a method of organizing human activity in a claim means that the claim “recites” a judicial exception (see October 2019 Update: Subject Matter Eligibility). In this case, the abstract ideas recited in representative claims 1, 8, and 15 are certain methods of organizing human activity because the systems/methods/ manufacture communicate order information between an account that placed the order and a recipient account where the account that placed the order and the recipient account correspond to different accounts. Transmitting and receiving order information is considered certain methods of human activity and a commercial or legal interaction because it is an advertising, marketing or sales activities or behaviors (see paragraph [0025] of Specification; see also MPEP 2106.04(a)(2)(II)). Therefore, the claims recite certain methods of organizing human activity because the system/methods enable the communication of order information between an account that placed the order and a recipient account where the account that placed the order and the recipient account correspond to different accounts and transmitting and receiving order information is a commercial or legal interaction because it is an advertising, marketing or sales activities or behaviors. This is additionally supported in the Specification in paragraph [0025] which states “when a user places 
While Applicant argues on pages 11-14 of the Remarks filed 3/10/2022 that certain steps cannot be performed by a human, mentally or with pen and paper, and do not describe interactions between people. Examiner respectfully disagrees. Examiner further notes the abstract idea grouping “certain methods of organizing human activity” encompasses both activity of a single person (for example a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial or legal interaction) and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping” (see October 2019 Update: Subject Matter Eligibility; see also F-5 of the Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)). Many of the argued limitations, such as the method being performed “by a server, the server communicating with a first terminal and a second terminal via a wireless communication network”, acquiring “by the server” information… after an order is placed “by the first terminal”, determining “by the server”  information, acquiring “by the server” information, transmitting “by the server via the wireless communication network” information “to a first terminal” in a corresponding “online shopping application”, receiving “by the server via the wireless communication network” information from “the first terminal”, transmitting “by the server via the wireless communication network” information/an instruction to “the second terminal” by one of “broadcasting or point-point transmission”, are considered additional elements and are analyzed under 2A, prong 2 and 2B. Under Step 2A, prong 1, the limitations recited in claim 1 (representative) including “an order prompting method…the method comprising: acquiring… account information of an account that placed 
Applicant argues even if the amended claims recite a judicial exception, it is integrated into a practical application (Step 2A, Prong Two). Examiner respectfully disagrees. Examiner notes that in Step 2A, prong Two, examiners are to identify whether there are any additional elements recited in the claim beyond the judicial exception(s) and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. The 2019 PEG defines the phrase “integration into a practical application of the exception” to require the additional element(s) or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 
Applicant argues on page 15 of the Remarks filed 3/10/2022 the improvements reflected in the rejected claims are directed to a problem specifically arising in the realm of computer networks that is particular to the Internet/technology. Examiner respectfully disagrees. The argued specific limitations such as “determining… a recipient account corresponding to the recipient information in response to a determination that the account information of the account placing the order and the recipient information correspond to different accounts; acquiring… order information of the order, wherein the order information includes at least logistics information of a merchandise in the order; transmitting… an order information selection request message… to prompt its user to select the order information,… logging in to the account placing the order; receiving…, an order information selection confirmation instruction… and determining selected order information according to the order information selection confirmation instruction” are directed to the abstract idea of “communicating order information between an account that placed the order and a recipient account where the account that placed the order and the recipient account correspond to different accounts” and do not address a problem a server, a wireless communication network, and a first terminal within the argued specific limitations “determining, by the server, a recipient account corresponding to the recipient information in response to a determination that the account information of the account placing the order and the recipient information correspond to different accounts; acquiring, by the server, order information of the order, wherein the order information includes at least logistics information of a merchandise in the order; transmitting, by the server via the wireless communication network, an order information selection request message to the first terminal, to instruct the first terminal to prompt its user to select the order information, the first terminal being a terminal that is logged in to the account that placed the order; receiving, by the server via the wireless communication network, an order information selection confirmation instruction from the first terminal and determining selected order information according to the order information selection confirmation instruction” (emphases added) amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms.
Examiner notes the problem addressed in paragraph [0004] of the Specification is not a problem specifically arising in the realm of computers or networks that is particular to the Internet/technology. For example, “when a user purchase the merchandise for the third party… it is sometimes difficult for the third party to learn that the user has purchased the merchandise for the third party, which may cause inconvenience, for example, the third party may refuse the order because the third party does not know that that user has purchased the merchandise for the third party, thereby degrading user experience” address a business challenge that is not particular to the Internet/technology. Purchasing 
For the reasons noted above, the additional elements do not integrate the abstract idea into a practical application. 
Applicant argues even if the amended claims recite a judicial exception, the claims provide an inventive concept (i.e., the additional elements amount to significantly more than the exception itself) (Step 2B). Examiner respectfully disagrees.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As an initial matter, Examiner notes that no assertion was made that an element (or combination) was well-understood, routine, conventional activity. While the memorandum released by the USPTO on April 19, 2018 (“Berkheimer Memo”) revises the procedures set forth when concluding an element (or combination of elements) represents well-understood, routine, conventional activity, the Berkheimer Memo’s procedures are not applicable when determining the claim invokes computers merely as a tool or merely using a computer to perform an abstract idea (see 2106.05; see also Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, Return Mail, Inc. v. U.S. Postal Service, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095). Accordingly, Applicants arguments on pages 17-18 of the Remarks filed 3/10/2022 regarding the additional elements not being considered by the Office as to whether they are “well-understood, routine, or conventional” is moot. Examiner maintains that the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “communicating order information between an account that placed the order and a recipient account where the account that placed the order and 
Applicant argues on pages 16-17 of the Remarks filed 3/10/2022 the claims recite an improvement to the functioning of the computer to “enable that ‘the third party may learn that the user has placed the order for the third party, thereby avoiding inconvenience and improving user experience, such as avoiding the third party to refuse the order because the third party does not know the user has placed the order for the third party’ (see Specification at [0025]) and avoid ‘the display of information that the user corresponding to the order placing account does not want to provide to the user corresponding to the recipient account,’ which can ‘[protect] the privacy of the user corresponding to the order placing account’ (see Specification at   [0066]).” Examiner respectfully disagrees. As noted above, these arguments are directed to the improvement the abstract idea and do not reflect an improvement in the function of a computer. The claimed  “server”, “first terminal”, “second terminal”, “wireless communication network”, “online shopping application”, “terminal logging into the account placing the order”, “terminal logging into the recipient account”, “broadcasting or point-point transmission”, “order prompting device”, “processor”, “memory for storing instructions”, and/or “non-transitory computer-readable storage medium having stored therein computer instructions” in the claims are merely being used to “apply”/implement the abstract idea on a computer. These additional elements are described in a high level generality, making them generic computer components. The mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention (see Alice and Bascom). The specification should disclose sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and the claim itself must reflect the improvement in technology (see MPEP 2106.04(a)(I)). As noted above, the 
	Finally, Applicant argues on page 18 of the Remarks filed 3/10/2022 that the claimed invention is “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of prompting order information to a third-party recipient on a terminal.” Examiner respectfully disagrees. As noted above, the current invention is directed to “communicating order information between an account that placed the order and a recipient account where the account that placed the order and the recipient account correspond to different accounts” which address a business challenge that is not particular to the Internet/technology. Unlike the claims in DDR Holdings, the currently recited claims do not recite a claimed solution necessarily rooted in a computer technology in order to overcome a problem specifically arising in the realm of computer technology.
	Therefore, the Examiner maintains the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea.

Applicant’s arguments filed 3/10/2022, with respect to the 35 USC §102(a)(1) rejections have been fully considered and are not persuasive. Applicant argues Frost does not disclose “acquiring, by the server, account information of an account that placed an order and recipient information of the order, after the order is placed by the first terminal.” Examiner respectfully disagrees. During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification" (see MPEP 2111). The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as his own lexicographer; and 

Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited LI (US 2016/0086218 A1) discloses sharing order information with a selected group of users after the product has been ordered. 
	Reference U and V of the Notice of References Cited NPL Definition of “acquire” from Merriam-Webster.com discloses the word acquire means “to get one’s own”, “to come into possession or control of”, and “to locate” and the NPL from WaybackMachine.com recording the date of the Merriam-Webster.com definition of “acquire” as being posted in 2014.

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625



/LINDSEY B SMITH/Examiner, Art Unit 3625                          

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625